United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1867
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Valarie Watson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                            Submitted: August 30, 2021
                             Filed: September 2, 2021
                                  [Unpublished]
                                  ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Valarie Watson appeals the above-Guidelines sentence imposed by the district
     1
court after she pleaded guilty to making a false statement to a federal agency. Her

         1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging her sentence. Watson has filed a pro se
brief arguing that she did not understand she could be sentenced above the Guidelines
range.

       Upon careful review, we conclude the district court did not impose a
substantively unreasonable sentence, as the court properly considered the factors
listed in 18 U.S.C. § 3553(a) and did not err in weighing the relevant factors. See
United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (sentences
are reviewed for substantive reasonableness under deferential abuse of discretion
standard; abuse of discretion occurs when court fails to consider relevant factor, gives
significant weight to improper or irrelevant factor, or commits clear error of judgment
in weighing appropriate factors; this court must give due deference to district court’s
determination that § 3553(a) factors justify variance); see also United States v.
Mangum, 625 F.3d 466, 469-70 (8th Cir. 2010) (upward variance was reasonable
where court made individualized assessment based on facts presented).

      As to the arguments in Watson’s pro se brief, we conclude the plea hearing
transcript shows that she knowingly and voluntarily entered into the plea agreement,
and that she understood she could be sentenced above the Guidelines range. See
United States v. Green, 521 F.3d 929, 931 (8th Cir. 2008) (whether plea was knowing
and voluntary is reviewed de novo); United States v. Andis, 333 F.3d 886, 890-91
(8th Cir. 2003) (en banc) (one important way district court can ensure plea agreement
is knowing and voluntary is to question defendant about decision to enter into
agreement); see also Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997)
(defendant’s representations during plea-taking carry strong presumption of verity).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and we grant counsel’s motion to withdraw.
                      ______________________________

                                          -2-